Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Claims 1-20 are pending. Claims 19-20 are withdrawn from consideration as being drawn to a nonelected invention. Claims 1, 4, 6, 7 and 8 are currently amended. 

The rejection of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn n view of Applicant’s amendment. 

Terminal Disclaimer
The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,526,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niinaka et al. (US Patent No. 5,780,418, already of record), hereinafter “Niinaka.” 
	Niinaka teaches a bathing preparation comprising bathing agent components packed in a bag which is made of a nonwoven or woven fabric consisting of a water soluble polymer fiber (see col. 2, lines 3-6). Preferable examples of the water soluble polymer fiber include fibers of polyvinyl alcohol, polyvinyl pullulan, hydroxypropyl cellulose, etc. (see col. 2, lines 11-15). It is preferable that the nonwoven or woven fabric of the water soluble polymer fiber is one which is highly soluble or dispersible in water at a low temperature and scarcely shrinks (i.e., having a low shrinkage percentage) even under a high humidity (see col. 2, lines 29-33), and therefore would rupture as recited in claim 2. In Example 1, Niinaka teaches a bathing preparation-packing bag (9 cm x 9 cm; which is construed to have an internal volume as recited in claim 1) made of a nonwoven fabric (which is construed to be inter-entangled and apertured) consisting of a polyvinyl alcohol  fiber (which reads on fibrous elements comprising polyvinyl alcohol present within at least one of the fibrous elements of claim 1, also no water is present which meets claim 12) was produced by heat-sealing and then granular bathing agent components were packed therein to thereby give a bathing preparation of a single dosage of 30 g (see col. 3, line 62 to col. 4, line 2). In Example 4, bathing agent components in the form of a In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Niinaka anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Niinaka as applied to claims 1-5 and 8-13 above. 
	Niinaka teaches the features as discussed above. As discussed above, Niinaka teaches that the preferable examples of the water soluble polymer fiber include fibers of polyvinyl alcohol, polyvinyl pullulan, hydroxypropyl cellulose, etc. (see col. 2, lines 11-15).  Niinaka, however, fails to disclose at least one of the filaments comprising a hydroxyl polymer other than polyvinyl alcohol like hydroxypropyl cellulose.
	It is prima facie obvious to combine two compositions, i.e., fibers of polyvinyl alcohol and fibers of hydroxypropylcellulose,  each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071, 1072 (BPAI 1992) (mixture of two known herbicides held prima facie obvious).
	  
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niinaka as applied to claims 1-5 and 8-13  above, and further in view of Roberts et al. (US 2002/0077264), hereinafter “Roberts.”
	Niinaka teaches the features as discussed above. Niinaka, however, fails to disclose the  pouch or bag further comprising a discrete inner pouch present in the internal volume as recited in claim 14, the inner pouch defining a second internal volume as recited in claim 15, the second internal volume comprising an active agent as recited in claim 16, which releases 
	Roberts, an analogous art in personal cleaning (see paragraph [0044]), teaches an article comprising a first pouch made of a water-reactive (i.e., water-soluble) material, which comprises a) a first solid or liquid composition; and b) a second pouch made of a water-reactive (i.e., water-soluble) material, comprising in its interior a second solid or liquid composition, which comprise active agents (see abstract), wherein the second pouch is present in the internal volume of the first pouch (see paragraph [0012]). The first pouch releases the first composition significantly earlier than the second pouch releases the second composition, that is, the first pouch quickly dissolves and/or ruptures to release the first composition, and the second pouch dissolves and/or ruptures more slowly (i.e., rupture time is greater than the first) to release the second composition  (see paragraph [0010]).  The benefit of the invention arises from the fact that two or more different compositions can be contained within one article (see paragraph [0044], and the sequential release of the compositions (see paragraph [0010]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a second pouch comprising a solid or liquid composition in the internal volume of the bag of Niinaka, wherein the second pouch comprises active agents and ruptures more slowly, because this would provide the containment of two different compositions in one article and also provide sequential release of the compositions as taught by Roberts.  

Response to Arguments
Applicant's arguments filed on June 7, 2021 have been fully considered but they are not persuasive.
	With respect to the anticipation rejection based upon Niinaka, Applicant argues that 
Niinaka fails to teach, at a minimum, fibrous elements comprising polyvinyl alcohol present within at least one of the fibrous elements.  
	The Examiner respectfully disagrees with the above argument because it is clear that Niinaka teaches, in Example 1, a bathing preparation-packing bag (9 cm x 9 cm; which is construed to have an internal volume) made of a nonwoven fabric consisting of a polyvinyl alcohol fiber, which reads on fibrous elements comprising polyvinyl alcohol present within at least one of the fibrous elements, wherein a granular bathing agent components were packed therein to thereby give a bathing preparation of a single dosage of 30g as disclosed in col. 3, line 62 to col. 4, line 2. Accordingly the anticipation rejection based upon Niinaka is maintained.  
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                            /LORNA M DOUYON/                                                                            Primary Examiner, Art Unit 1761